Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 39-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jianxue (CN102003746A).
Regarding claim 29, Jianxue discloses a panel assembly for an air conditioner, comprising:
a face frame including an air inlet and an air outlet located above the air inlet (Figure 2: inlet 4a and outlet 4b), an air outlet surface of the air outlet extending obliquely backward in a direction from bottom to top (Figure 2: 4b), and the air outlet surface being a plane on which an end surface of the air outlet is located (Figure 
an air inlet panel provided at the air inlet (Figure 2: the front of 4a is a panel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianxue (CN102003746A) in view of Tsuji (US20090241576A1).
Regarding claim 30, Jianxue teaches all of the limitations of claim 29, but does not teach the particular angle of claim 30.
However, Tsuji discloses an interior unit of an air conditioner which varies the angle of the air supply (¶23).
Therefore, the outlet angle of an indoor unit, i.e. an included angle between the air outlet surface and a vertical direction, is recognized in the prior art as a result effective variable. In the instant case, it is shown that the angle of the outlet alters the direction of outlet air. Therefore, because it is the normal want of one of ordinary skill in the art to optimize any result effective variable, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an angle between 50 and 66 degrees as claimed in order to properly direct conditioned air into the room.
Claim 31-33 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianxue (CN102003746A) in view of Henken (US3592123).
Regarding claim 31
However, Henken discloses an indoor unit with a reinforcing support having a hollow structure (Figure 3: 112, 106, 104, the open areas constitute the part as hollow) and connected with the face frame (Figure 3), the reinforcing support being provided at the air inlet and located at an inner side of the air inlet (Figure 2: 78, Figure 3: 72) to hold a baffle which reduces dampen any airflow noise (col. 4, 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the inlet of Jianxue as taught by Henken in order to dampen airflow noise.
Regarding claim 32, Jianxue as modified teaches all of the limitations of claim 31, wherein the reinforcing support comprises:
a plurality of first support rods spaced apart along a left-right direction and each extending along an up-down direction (Figure3: 112 of Henken); and
at least one second support rod extending along the left-right direction, the plurality of first support rods being connected with the at least one second support rod (Figure 3: 104).
Regarding claim 33
However, Henken teaches a mesh structure with the air inlet panel which includes a plurality of air inlet holes (Figure 3: filter 142).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a filter in the inlet panel of Jianxue in order to filter out unwanted particulates in the incoming air.
Regarding claim 36, Jianxue teaches all of the limitations of claim 29, but does not teach the particulars of claim 36.
However, Henken discloses an indoor unit with a first flange part at a top of the air inlet panel and extending backwards, the first flange part being configured to abut a top wall of the air inlet (Figure 5: 124, top wall 106, see Figure 3) and a second flange part at a bottom of the air inlet panel and extending backwards, the second flange part being configured to abut a front wall of the face frame (Figure 5: 124, Figure 3: 110 is a front wall, see Figure 4, clasps are on the top and bottom) to hold a baffle which reduces dampen any airflow noise (col. 4, 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the inlet panel of Jianxue as taught by Henken in order to dampen airflow noise.
Regarding claim 37
However, Henken discloses an indoor unit with a plurality of positioning columns distributed at a left end and a right end of the air inlet panel (Figure 5: 124, Figure 3: 106) and the face frame further includes a plurality of positioning holes configured to fit with the plurality of positioning columns in one-to-one correspondence (Figure 3: 106 and 110) to hold a baffle which reduces dampen any airflow noise (col. 4, 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the inlet panel of Jianxue as taught by Henken in order to dampen airflow noise.
Regarding claim 38, Jianxue as modified teaches all of the limitations of claim 37, wherein
One of the positioning columns includes a first limiting protrusion at an outer peripheral wall of the one of the positioning columns (Henken, Figure 5: 124);
One of the positioning holes includes a second limiting protrusion at an inner peripheral wall of the one of the positioning holes (Henken, Figure 4: 104); and the second limiting protrusion is located on a front side of the first limiting protrusion and is configured to abut the first limiting protrusion (Henken, Figure 4: 124 is shown abutting the face of 104, so the abutting portion of 104 is located on a front side of 124).
Claim 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianxue (CN102003746A) in view of Henken (US3592123), further in view of West (US20160102460A1).
Regarding claim 34, Jianxue teaches all of the limitations of claim 29, but does not teach the snap arrangement of claim 34.
Henken discloses the utilization of a plurality of first snaps arranged at an upper end of the air inlet panel and spaced apart along a left-right direction and a plurality of “third” snaps (in correspondence with the claimed snaps) arranged at a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such snapping features on the inlet panel of Jianxue in order to securely fasten the panel to the frame.
Furthermore, West discloses that when utilizing snap fasteners, the fasteners can be arranged as two complimentary pieces, where second snaps are configured to be snapped with first snaps, the second snap being supported on the first snap, and a snapping portion of the second snap being located on a front side of and abutting a snapping portion of a corresponding first snap (Figure 7-7A: 430 is snapped into 251, hook of 251 is supported on 430 and is shown abutting the hook of 430) in order to secure to items together (¶40).
Therefore, when implementing snap fasteners, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a complimentary structure as taught by West in order to ensure a secure connection. Such a modification would result in the claimed plurality because each of the snaps in Jianxue as hereto modified would be modified to be a complimentary structure.
Regarding claim 35, Jianxue as modified teaches all of the limitations of claim 34, wherein
The snapping portion of one of the third snaps has a first guide surface and the snapping portion of a corresponding one of the fourth snaps has a second guide surface cooperating with the first guide surface, both of the first guide surface and the second guide surface being configured as curved surfaces (West, Figure 7-7A: 253 has a curve and is complimentary with 434-432, which has some definable curvature).
Claim Rejections - 35 USC § 103
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHYLER S SANKS/     Examiner, Art Unit 3763